An unpublis ed order shall not be regarded as precedent and shall not be cited as legal authority. SCR 123

IN THE SUPREME COURT OF THE STATE OF NEVADA

MARIA MERCEDES FERNANDEZ, No. 661786
Appellant,
vs.
JOSE A. FERNANDEZ, F E L E D
Respondent. i

JUN 09 2015

TRACIE K. UNDEMAN
CLER F UPREME COURT

ORDER DISMISSING APPM “" oépmm

 

Cause appearing, appellant’s motitm for a voluntary dismissal
of this appeal is granted. This appeal is dismissed. NRAP 4203).
It is so ORDERED.

CLERK OF THE SUPREME COURT

TRACWN
BY: 

cc: Hon. Charles J, Hoskin, District Judge, Family Caurt Division
F amin Law Group, LLC
Radford J. Smith, Chtd, D/B/A Smith 8:: Taylcsr
Eighth District Court Clerk

SUPREME COURT
OF
NEVADA

CLERK’S ORDER
_ gel-m?